DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10-12 recites the limitations "the HCP shot pattern", “the mirrors” and “the non-crystalline shot”, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claims 13-18 are rejected as a result of their dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. [WO 2021/115766 A1].

Regarding claims 1, 12 and 19, Zhang et al. discloses a method (Figs. 4A and 4B) / a lithography system (Figs 1 and 11-13) / a non-transitory computer-readable medium having instructions that are configured to cause a system for patterning a substrate (Fig. 10, paragraph [0007]), the method comprising: generating a non-crystalline shot pattern (paragraphs [0057], [0071], [0080]); and scanning the substrate with a spatial light modulator (paragraphs [0120]-[0123]) using a plurality of exposures timed according to the non-crystalline shot pattern (as shown in Figs. 5-9).

Regarding claims 2-5, 10, 13-16 and 20, Zhang et al. discloses wherein the non-crystalline shot pattern is generated by a method comprising: adding a shot jitter to a known distribution of shots to generate a jittered shot pattern, each shot of the jittered shot pattern having corresponding coordinates (paragraphs [0057]-[0061]); determining Voronoi cells from the jittered shot pattern; and moving the coordinates of each shot of the jittered shot pattern to a corresponding centroid of each of the Voronoi cells to generate the non-crystalline shot pattern, wherein generating the non-crystalline shot pattern further comprises repeating a Voronoi iteration at least one time, the Voronoi iteration comprising determining new Voronoi cells from the previously generated centroids; moving the coordinates of each shot location computed from the previously generated centroids to a corresponding centroid of each newly computed Voronoi cells to generate a refined non-crystalline shot pattern, wherein the Voronoi iteration is repeated in the range of 2 to 50 times (paragraphs [0057], [0071], [0080], see also Figs. 5-9).

Regarding claims 6-9, 11, 17 and 18, Zhang et al. discloses wherein the spatial light modulator comprises a digital micromirror device (DMD), wherein the DMD has a mirror pitch at the substrate in the range of 0.5 μm to 5 μm, wherein when a shot occurs, a designated subset of mirrors of the DMD are angled to direct reflected light onto the substrate, wherein a designated subset of mirrors of the DMD are angled to direct light to a light dump (paragraphs [0120]-[0123]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882